ORDER

This appeal raises one issue: Does a district court at sentencing have authority not to follow the sentencing guidelines’ disparate treatment of crack and powder cocaine offenses? The district court in this case held that it had no such authority. Subsequent to that determination, the Supreme Court held that a sentencing “judge may consider the disparity between the Guidelines’ treatment of crack and powder cocaine offenses.” Kimbrough v. United States, — U.S. -, 128 S.Ct. 558, 564, 169 L.Ed.2d 481 (2007). In view of Kimbrough, the government concedes that we should remand this case for resen-tencing. We agree and therefore vacate the sentence and remand the case to the district court for resentencing in light of Kimbrough.